DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed November 21, 2022, wherein claims 1-3, 5, 8-13, 15 and 18-19 are amended.  Claims 1-20 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the determination of a location of an external object, vehicle or pedestrian by one or more sensors, and the provision of the determined location in order to determine a distance from the object, vehicle or pedestrian.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agnew et al. (US 2015/0210279 A1).
Agnew et al. teaches, according to claim 1, a method of controlling a vehicle in an autonomous driving mode, the method comprising: 
determining, by the one or more processors, a first path of a first trajectory where the vehicle will pass the object (Agnew et al., at least para. [0015], “The collision avoidance system 12 determines when a braking and/or steering event needs to occur, whether the vehicle 10 is travelling in a forward or a reverse direction, to avoid an object and/or a pedestrian.”); 
in a first iteration when the vehicle is a first distance from the object, determining, by the one or more processors, a first speed plan for the first trajectory including a first maximum speed for the vehicle that will provide at least a first minimum lateral distance between the object and the vehicle (Agnew et al., at least para. [0017], “For example, the collision avoidance system 12 may detect and identify an object as a pedestrian. In such situations, safety can be increased when passing a roadside pedestrian during autonomous vehicle operation by adjusting the lateral separation and vehicle speed.”); 
controlling, by the one or more processors, the vehicle according to the first speed plan (Agnew et al., at least para. [0015], “The collision avoidance action can include actuation of a warning to alert a driver when an obstacle is detected and/or modification of a vehicle speed or current path to avoid the obstacle.”); 
determining, by the one or more processors, a second path of a second trajectory where the vehicle will pass the object (Agnew et al., at least para. [0020], “Referring to FIG. 1, a first path 60 is shown that represents a vehicle path required to maintain a desired distance with minimal reduction to speed. A second path 62 is shown that relies only on reducing velocity to bring the vehicle to desired operating condition for passing the pedestrian 34. An "effective lane boundary" 64 is determined based on a set of predefined criteria that considers current road usage restrictions and requirements such as for example, if local rules allow a solid lane boundary be crossed and what minimum separation is desired between vehicles in an adjacent lane.”); 
subsequent to controlling the vehicle according to the first speed plan, in a second iteration when the vehicle is a second distance from the object, determining a second speed plan for the second trajectory including a second maximum speed for the vehicle that will provide at least a second minimum lateral distance between the object and the vehicle (Agnew et al., at least para. [0021], “Once the vehicle 10 has moved laterally to the edge of the effective lane 64, the collision avoidance system 12 may additionally slow the vehicle 10 based on the determined current relationship as is illustrated in FIGS. 2, 3 and 4. The maximum speed of the vehicle is determined based on the expected classification in the two regions shown in the FIG. 2. The slope and offset of the classification boundary 58 is determined based on prior studies of pedestrian behavior. If the vehicle 10 has already planned to shift laterally to the limit (d.sub.limit), it can additionally lower the speed of the vehicle by .DELTA.v until the safe zone 46 is reached.”); and 
controlling, by the one or more processors, the vehicle according to the second speed plan in the autonomous driving mode (Agnew et al., at least para. [0021], “Once the vehicle 10 has moved laterally to the edge of the effective lane 64, the collision avoidance system 12 may additionally slow the vehicle 10 based on the determined current relationship as is illustrated in FIGS. 2, 3 and 4. The maximum speed of the vehicle is determined based on the expected classification in the two regions shown in the FIG. 2. The slope and offset of the classification boundary 58 is determined based on prior studies of pedestrian behavior. If the vehicle 10 has already planned to shift laterally to the limit (d.sub.limit), it can additionally lower the speed of the vehicle by .DELTA.v until the safe zone 46 is reached.”).
Regarding claim 2, the second maximum speed for the vehicle is greater than the first maximum speed when the second minimum lateral distance between the object and the vehicle is greater than the first lateral distance between the object and the vehicle (Agnew et al., at least Figs. 2-4).
Regarding claim 3, the second maximum speed for the vehicle is less than the first maximum speed when the second minimum lateral distance between the object and the vehicle is less than the first lateral distance between the object and the vehicle (Agnew et al., at least Figs. 2-4).
Regarding claim 4, determining the first speed plan includes using a function wherein maximum speed changes as minimum lateral distance between the object and the vehicle changes (Agnew et al., at least Figs. 2-4).
Regarding claim 7, determining the second speed plan is performed without joint space-time planning (Agnew et al., Figs. 2-4, teaches speed dependent minimum lateral clearance, which does not require joint space-time planning).
Regarding claim 8, the type of the object is a person (Agnew et al., at least para. [0022], “Being proactive in such a situation by steering away within the lane and minimizing speed if necessary mimics a human driver's behavior and helps minimize the risk associated with unexpected pedestrian actions. For example, it may appear that given the trajectory of a cyclist, a collision won't occur, but perhaps the cyclist is unaware of the approaching vehicle 10 and shifts laterally into the vehicle's path. Additionally, a pedestrian 34 could always trip and fall into the path of a vehicle 10. By taking into account these scenarios ahead of time, the vehicle 10 can avoid unexpected pedestrian actions.”; a person/pedestrian is clearly anticipated).
Regarding claim 9, the type of the object is a parked vehicle (Agnew et al., at least para. [0022], “Being proactive in such a situation by steering away within the lane and minimizing speed if necessary mimics a human driver's behavior and helps minimize the risk associated with unexpected pedestrian actions. For example, it may appear that given the trajectory of a cyclist, a collision won't occur, but perhaps the cyclist is unaware of the approaching vehicle 10 and shifts laterally into the vehicle's path. Additionally, a pedestrian 34 could always trip and fall into the path of a vehicle 10. By taking into account these scenarios ahead of time, the vehicle 10 can avoid unexpected pedestrian actions.”; a cyclist is a type of vehicle).
Regarding claim 10, the type of the object is a moving vehicle (Agnew et al., at least para. [0022], “Being proactive in such a situation by steering away within the lane and minimizing speed if necessary mimics a human driver's behavior and helps minimize the risk associated with unexpected pedestrian actions. For example, it may appear that given the trajectory of a cyclist, a collision won't occur, but perhaps the cyclist is unaware of the approaching vehicle 10 and shifts laterally into the vehicle's path. Additionally, a pedestrian 34 could always trip and fall into the path of a vehicle 10. By taking into account these scenarios ahead of time, the vehicle 10 can avoid unexpected pedestrian actions.”; a cyclist is a type of vehicle).

Agnew et al. teaches, according to claim 11, a system of controlling a vehicle in an autonomous driving mode, the system comprising one or more processors (Agnew et al., at least para. [0014], “A controller 18 may be connected to the camera 30 to analyze the image/data and identify objects 34 within the image that may be obstacles for the vehicle 10.”) configured to: 
determine a first path of a first trajectory where the vehicle will pass the object (Agnew et al., at least para. [0015], “The collision avoidance system 12 determines when a braking and/or steering event needs to occur, whether the vehicle 10 is travelling in a forward or a reverse direction, to avoid an object and/or a pedestrian.”); 
in a first iteration when the vehicle is a first distance from the object, determine a first speed plan for the first trajectory including a first maximum speed for the vehicle that will provide at least a first minimum lateral distance between the object and the vehicle (Agnew et al., at least para. [0017], “For example, the collision avoidance system 12 may detect and identify an object as a pedestrian. In such situations, safety can be increased when passing a roadside pedestrian during autonomous vehicle operation by adjusting the lateral separation and vehicle speed.”); 
control the vehicle according to the first speed plan in the autonomous driving mode (Agnew et al., at least para. [0015], “The collision avoidance action can include actuation of a warning to alert a driver when an obstacle is detected and/or modification of a vehicle speed or current path to avoid the obstacle.”); 
determine a second path of a second trajectory where the vehicle will pass the object (Agnew et al., at least para. [0020], “[0020] Referring to FIG. 1, a first path 60 is shown that represents a vehicle path required to maintain a desired distance with minimal reduction to speed. A second path 62 is shown that relies only on reducing velocity to bring the vehicle to desired operating condition for passing the pedestrian 34. An "effective lane boundary" 64 is determined based on a set of predefined criteria that considers current road usage restrictions and requirements such as for example, if local rules allow a solid lane boundary be crossed and what minimum separation is desired between vehicles in an adjacent lane.”); 
subsequent to controlling the vehicle according to the first speed plan, in a second iteration when the vehicle is a second distance from the object, determine a second speed plan for the second trajectory including a second maximum speed for the vehicle that will provide at least a second minimum lateral distance between the object and the vehicle (Agnew et al., at least para. [0021], “Once the vehicle 10 has moved laterally to the edge of the effective lane 64, the collision avoidance system 12 may additionally slow the vehicle 10 based on the determined current relationship as is illustrated in FIGS. 2, 3 and 4. The maximum speed of the vehicle is determined based on the expected classification in the two regions shown in the FIG. 2. The slope and offset of the classification boundary 58 is determined based on prior studies of pedestrian behavior. If the vehicle 10 has already planned to shift laterally to the limit (d.sub.limit), it can additionally lower the speed of the vehicle by .DELTA.v until the safe zone 46 is reached.”); and 
control the vehicle according to the second speed plan (Agnew et al., at least para. [0021], “Once the vehicle 10 has moved laterally to the edge of the effective lane 64, the collision avoidance system 12 may additionally slow the vehicle 10 based on the determined current relationship as is illustrated in FIGS. 2, 3 and 4. The maximum speed of the vehicle is determined based on the expected classification in the two regions shown in the FIG. 2. The slope and offset of the classification boundary 58 is determined based on prior studies of pedestrian behavior. If the vehicle 10 has already planned to shift laterally to the limit (d.sub.limit), it can additionally lower the speed of the vehicle by .DELTA.v until the safe zone 46 is reached.”).
Regarding claim 12, the second maximum speed for the vehicle is greater than the first maximum speed when the second minimum lateral distance between the object and the vehicle is greater than the first lateral distance between the object and the vehicle (Agnew et al., at least Figs. 2-4).
Regarding claim 13, the second maximum speed for the vehicle is less than the first maximum speed when the second minimum lateral distance between the object and the vehicle is less than the first lateral distance between the object and the vehicle (Agnew et al., at least Figs. 2-4).
Regarding claim 14, the one or more processors are further configured to select determine the first speed plan includes using a function wherein maximum speed changes as minimum lateral distance between the object and the vehicle changes (Agnew et al., at least Figs. 2-4).
Regarding claim 17, the type of the object is a person (Agnew et al., at least para. [0022], “Being proactive in such a situation by steering away within the lane and minimizing speed if necessary mimics a human driver's behavior and helps minimize the risk associated with unexpected pedestrian actions. For example, it may appear that given the trajectory of a cyclist, a collision won't occur, but perhaps the cyclist is unaware of the approaching vehicle 10 and shifts laterally into the vehicle's path. Additionally, a pedestrian 34 could always trip and fall into the path of a vehicle 10. By taking into account these scenarios ahead of time, the vehicle 10 can avoid unexpected pedestrian actions.”; a person/pedestrian is clearly anticipated).
Regarding claim 18, the type of the object is a parked vehicle (Agnew et al., at least para. [0022], “Being proactive in such a situation by steering away within the lane and minimizing speed if necessary mimics a human driver's behavior and helps minimize the risk associated with unexpected pedestrian actions. For example, it may appear that given the trajectory of a cyclist, a collision won't occur, but perhaps the cyclist is unaware of the approaching vehicle 10 and shifts laterally into the vehicle's path. Additionally, a pedestrian 34 could always trip and fall into the path of a vehicle 10. By taking into account these scenarios ahead of time, the vehicle 10 can avoid unexpected pedestrian actions.”; a cyclist is a type of vehicle).
Regarding claim 19, the type of the object is a moving vehicle (Agnew et al., at least para. [0022], “Being proactive in such a situation by steering away within the lane and minimizing speed if necessary mimics a human driver's behavior and helps minimize the risk associated with unexpected pedestrian actions. For example, it may appear that given the trajectory of a cyclist, a collision won't occur, but perhaps the cyclist is unaware of the approaching vehicle 10 and shifts laterally into the vehicle's path. Additionally, a pedestrian 34 could always trip and fall into the path of a vehicle 10. By taking into account these scenarios ahead of time, the vehicle 10 can avoid unexpected pedestrian actions.”; a cyclist is a type of vehicle).
Regarding claim 20, the system further comprises the vehicle (Agnew et al., Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew et al. in view of Dolgov et al. (US 2014/0297094 A1).
Regarding claim 5, Agnew et al. identifies different types of objects for detection by the sensors, but does not expressly teach, as Dolgov et al. teaches, that the sensor data further identifies a type of the object, and the method further comprises selecting the function from a plurality of functions for different types of objects based on the type of the object (Dolgov et al., at least Fig. 5 and para. [0098], “In one example, the computing device may be configured to have access to a database that includes a mapping of given characteristics of a given object to a lateral distance to be maintained between the vehicle and the given object. The mapping may be based on observations of human-like driving behavior or experience-based knowledge, for example. In another example, the mapping may be based on traffic control guidelines regarding safe distance to be maintained with a give type of object. The computing device may be configured to compare respective characteristics of a respective object to given characteristics in the mapping to determine a best match or closest match and, accordingly, determine the respective lateral distance to be maintained between the vehicle and the respective object.”).  It would have been obvious to incorporate the teaching of Dolgov et al. into the system of Agnew et al. for the purpose of provide a proper degree of separation and collision avoidance keyed to the type of obstacle or road object detected, on the basis of potential damage or consequences, or mobility of the object, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 6, the function is a linear function (Agnew et al., at least Figs. 2-4).
Regarding claim 15, Agnew et al. identifies different types of objects for detection by the sensors, but does not expressly teach, as Dolgov et al. teaches, that the sensor data further identifies a type of the object, and the one or more processors are further configured to select the function from a plurality of functions for different types of objects based on the type of the object (Dolgov et al., at least Fig. 5 and para. [0098], “In one example, the computing device may be configured to have access to a database that includes a mapping of given characteristics of a given object to a lateral distance to be maintained between the vehicle and the given object. The mapping may be based on observations of human-like driving behavior or experience-based knowledge, for example. In another example, the mapping may be based on traffic control guidelines regarding safe distance to be maintained with a give type of object. The computing device may be configured to compare respective characteristics of a respective object to given characteristics in the mapping to determine a best match or closest match and, accordingly, determine the respective lateral distance to be maintained between the vehicle and the respective object.”).  It would have been obvious to incorporate the teaching of Dolgov et al. into the system of Agnew et al. for the purpose of provide a proper degree of separation and collision avoidance keyed to the type of obstacle or road object detected, on the basis of potential damage or consequences, or mobility of the object, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 16, the function is a linear function (Agnew et al., at least Figs. 2-4).

Response to Arguments
Applicant's arguments filed November 21, 2022 have been fully considered but they are not persuasive.
Applicant’s amendments have addressed most of the rejections under 35 USC 112(b), and the relevant rejections are withdrawn.  However, claims 1-20 were also rejected under 35 USC 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  This rejection is maintained.
 Applicant has presented argument that Agnew et al. does not teach the elements of claims 1 and 11, particularly regarding the establishment of a minimum lateral separation between the subject vehicle and an object because Agnew et al. uses the terminology of providing a maximum separation distance.  However, Agnew et al. also teaches maintaining a desired distance and the establishment of an “effective lane boundary” to keep a minimum safe distance from other objects, such as vehicles in adjacent lanes.  The teaching of Agnew et al. thus clearly teaches maintaining a desired minimum lateral distance, as claimed, by maximizing that lateral distance.  Applicant’s argument that providing “maximum separation distance” obviates maintaining a minimum lateral distance is unpersuasive.  The rejection of claims 1 and 11 is therefore maintained.  No substantive argument for the patentability of the dependent claims was presented, save for their dependence from claims 1 and 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665